DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February first, 2021 has been entered.
 Election/Restrictions
Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 30, 2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the direct coupling of the internal combustion engine and the first motor generator, direct coupling of the air conditioning compressor and the first motor generator, and the respective decoupling, as now recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there appears to be insufficient antecedent basis for "directly coupled", as now recited in independent claim 1. This lack of support includes paragraph [0011] of the originally filed specification, which provides an extremely broad redefinition of selectively coupled, and the figures, which do not indicate that coupling is "direct", as is now recited.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3 and 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As amended, claim 1 now recites that the first motor generator can be "directly coupled to" each of the air conditioner compressor and the internal combustion engine. However, this does not appear to be in the description of the invention as originally filed.
As best understood by the examiner, the addition of the word “directly” is intended to preclude the coupling of the first motor generator to internal combustion engine through another component.
However, there does not appear to be support for this recitation. In particular, “directly” coupling requires that there are no intervening components at all. However, as best understood by the examiner, if the applicant intends the motor-generator to accept mechanical force as an input, the structure necessary to enable decoupling would be a clutch located between the internal combustion engine and the motor-generator, and therefore it still would not be directly coupled. If the applicant intends the motor-generator to accept electrical power as an input, the structure necessary to enable decoupling would be at least a switch located between the internal combustion engine and the motor-generator, and therefore it would not be directly coupled.
Therefore, it appears that the “directly coupled” limitations newly recited in the claims do not have support in the originally filed application, and the applicant did not possess the newly recited subject matter at the time the application was first filed.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is intended to be encompassed by the limitations including the term “directly coupled”. In particular, it is unclear what it means for a motor generator to be “directly coupled” to an internal combustion engine in a way that also permits the motor generator to be decoupled from the internal combustion engine; similarly, it is unclear what it means for an air conditioning compressor to be “directly coupled” to a motor generator in a way that also permits the motor generator to be decoupled from the air conditioning compressor. Because “directly” means nothing else is in between, but a clutch, switch, or other mechanism in between is required to permit the coupling and decoupling of parts, it is unclear what is intended to be encompassed by these limitations.
All examined claims not specifically rejected above are rejected as depending upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 12-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Severinsky et al (US Patent Application Publication No. 2001/0039230, previously of record) in view of Mohrmann et al (US Patent Application Publication No. 2002/0194858, previously of record).

an internal combustion engine (engine 40, see figure 4 and paragraph [0143]) and a first motor generator (traction motor 25, see figure 4 and paragraph [0143]) of a hybrid vehicle,
wherein the engine and the first motor generator selectively propel the vehicle, and the engine selectively powers the first motor generator (the motors are functional as motors or generators, see paragraph [0143]).
Severinsky et al. also discloses an air conditioning compressor (310, see figure 16), which is powered by an electric motor (312, see paragraph [0304]), as part of the preferred embodiment.
It is noted that Severinsky et al. does not explicitly disclose the first motor generator to be selectively coupled between the internal combustion engine and the air conditioning compressor, wherein in a first operation the first motor generator is directly coupled to and powered by the internal combustion engine and the air conditioning compressor is decoupled from the first motor generator, and in a second operation the air conditioning compressor is directly coupled to and powered by the first motor generator and the internal combustion engine is decoupled from the first motor generator.
However, Mohrmann et al. discloses a hybrid compressor which can be driven with either an electric motor or an engine (see abstract), as needed or available, which is “particularly useful” for hybrid vehicles, because they have smaller displacement engines, and which is not disclosed to require a dedicated electric motor.
Furthermore, every conversion of energy from one form to another, such as mechanical to electrical or electrical to mechanical, involves some loss (this is known as the second law of thermodynamics).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the compressor of Mohrmann et al. in the vehicle of Severinsky 

Regarding claim 2, the first motor generator of the hybrid vehicle has a first side and a second side opposite to the first side (this is an inherent feature of any three-dimensional part),
the internal combustion engine is positioned on the first side of the first motor generator, and
there is a second motor generator disclosed by Severinsky (21, see figure 4 and paragraph [0144]).
It is noted that Severinsky does not disclose the relative positions of the compressor to the motor generators and internal combustion engine.
However, there is a finite range of possible relative positions of the compressor, internal combustion engine, and motor generator and there is a reasonable expectation of success with any of them.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to position the air conditioning compressor on the second side of the first motor generator in order to center the weight in the vehicle, thereby improving stability.

Regarding claim 3, the internal combustion engine, air conditioning compressor, and first motor generator are disposed on the vehicle (see figures 4 and 16 of Severinsky et al).

Regarding claim 12, Severinsky discloses the system to further comprise a rechargeable battery (battery bank 22, see figure 4); and
a controller of the vehicle (microprocessor controller 48, see figure 4) comprising:

a coupling determination circuit structured to provide an internal combustion engine-first motor generator coupling command in response to the vehicle operating condition value (operator commands and motor speed are all vehicle operating condition values) and the state-of-charge value (battery charge, see “data input” section of inputs to microprocessor controller 48 in figure 4),
wherein, in response to the internal combustion engine-first motor generator coupling command being provided as coupled, the internal combustion engine powers the first motor generator.

Regarding claims 13 and 14, the coupling determination circuit of Severinsky is structured to provide the internal combustion engine-first motor generator coupling command as coupled in response to the vehicle operating condition value indicating the engine is operating and the state-of-charge value being below a first threshold value (operating in Mode II, low speed operation and battery charging, see figure 8b and flowchart in figure 9, which enters mode II in step 135 in response to the BSC or Battery State of Charge falling in a specified range in step 120 and the engine running in step 125).

Regarding claim 15, the coupling determination circuit of Severinsky et al. is structured to provide the internal combustion engine-first motor generator coupling command as coupled in response to the vehicle operating condition value indicating the internal combustion engine is propelling the vehicle and the state-of-charge value being below a first threshold value (operating in mode II, low speed operation and battery charging).

Regarding claim 16, the coupling determination circuit of Severinsky et al. is structured to provide the internal combustion engine-first motor generator coupling command as decoupled in 

Regarding claim 17, the coupling determination circuit of Severinsky et al. is structured to provide the internal combustion engine-first generator coupling command as coupled in response to the vehicle operating condition value indicating the internal combustion engine is idling and the state of charge value is below a first threshold value (charging battery, see figure 9).

Regarding claim 18, the coupling determination circuit is structured to provide the internal combustion engine-first motor generator coupling command as decoupled in response to the vehicle operating condition value indicating the internal combustion engine is idling and the state-of-charge value being below the first threshold and above a second threshold (emergency mode, which is mode III, see figures 8a and 9).

Regarding claim 19, Severinsky further discloses the system to comprise:
a controller of the vehicle, comprising:
a vehicle state circuit structured to determine a vehicle operating condition value and a coupling determination circuit structured to provide an internal combustion engine-first motor generator coupling command as coupled in response to the vehicle operating condition value indicating the internal combustion engine is off (see figures 8 and 9), and, in response to the internal combustion engine first-motor generator coupling command being provided as coupled, the internal combustion engine powers the first motor generator.

However, Severinsky does disclose an operating mode in which only the electric motor is propelling the vehicle, and additional loads are not deliberately addressed (emergency mode), which is entered if and only if the battery state of charge is sufficiently low to be problematic (see step 177 and “enter mode III” in figure 9, in combination with figures 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to structure the controller of Severinsky et al. in view of Mohrmann et al. to provide an air-conditioning compressor-first motor generator coupling command as decoupled in response to the vehicle operating condition value indicating the internal combustion engine is off in combination with low battery and, in response to the air conditioning compressor first motor generator coupling command being provided as decoupled, not use the first motor generator to power the air conditioning compressor, in order to only use the first motor generator to power the air conditioning compressor when there is sufficient power available to the first motor generator to do so.

Regarding claim 20, Severinsky et al. discloses the system to further comprise a rechargeable battery (battery bank 22, see figure 4).
It is noted that Severinsky et al. does not explicitly disclose that the coupling determination circuit is structured to provide the internal combustion engine-first generator coupling command and the air conditioning compressor-first motor generator coupling command further in response to the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to structure the controller of Severinsky et al. in view of Mohrmann et al. to provide an air-conditioning compressor-first motor generator coupling command as decoupled in response to the vehicle operating condition value indicating the internal combustion engine is off in combination with low battery and, in response to the air conditioning compressor first motor generator coupling command being provided as decoupled, not use the first motor generator to power the air conditioning compressor, in order to only use the first motor generator to power the air conditioning compressor when there is sufficient power available to the first motor generator to do so.

Regarding claim 21, the coupling determination circuit of Severinsky et al. in view of Mohrmann et al. is structured to provide the internal combustion engine-first motor generator command as coupled and the air conditioning compressor-first motor generator command as decoupled further in response to the vehicle operating condition value indicating that the internal combustion engine is in a start/stop mode (see figures 8b and 9 of Severinsky et al; this is a logical extension of the low speed/battery charging mode of Severinsky).

Regarding claim 23, Severinsky et al, and therefore Severinsky et al. in view of Mohrmann et al, discloses the system to further comprise a rechargeable battery (battery bank 22, see figure 4), and a controller (microprocessor 48, see figure 4) comprising a vehicle state circuit structured to determine a 
a coupling determination circuit structured to provide an internal combustion engine-first motor coupling command in response to the vehicle operating condition value, wherein a first threshold for the state-of-charge value and a second threshold for the state-of-charge value are the same in response to the internal combustion engine-first motor generator coupling command being provided in response to a vehicle operating condition value other than the state-of-charge value (see figures 8 and 9).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Severinsky et al. (US Patent Application Publication No. 2001/0039230, previously of record) in view of Mohrmann et al (US Patent Application Publication No. 2002/0194858, previously of record) as applied to claim 1 above, and further in view of Zeigler et al (US Patent Application Publication No. 2013/0047648, previously of record).

Regarding claim 22, Severinsky et al. further discloses the system to comprise a controller (microprocessor controller 48, see figure 4) of the vehicle.
It is noted that Severinsky et al. in view of Mohrmann et al. does not explicitly disclose the controller to comprise a vehicle state circuit structured to provide an internal combustion engine-first motor generator coupling command as decoupled and an air conditioning compressor-first motor generator coupling command as coupled in response to a hotel power connection value indicating that hotel power is connected, with the controller not using the internal combustion engine to power the first motor generator in response to the internal combustion engine engine-first motor generator command being provided as decoupled and the air conditioning compressor-first motor generator coupling command being provided as coupled.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to configure the controller of Severinsky in view of Mohrmann et al. and further in view of Zeigler to have a coupling determination circuit structured to provide a decoupled command for the internal combustion engine-first motor generator coupling command and an air conditioning compressor-first motor generator coupled command in response to the hotel power connection value indicating that hotel power is connected, in order to take advantage of the ability of the air conditioning system of Zeigler to run from shore or hotel power, thereby avoiding the waste of running the engine to run the air conditioning while parked.


Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is stated on page 9 that the amendment has support in the originally filed application. However, as detailed above, there does not appear to be support for the “directly coupled” language, and therefore the amendment filed February 1, 2021, has been rejected under 112(a) as containing new matter.

However, as detailed above, the claims, as amended, are unclear in new and different ways, and are therefore rejected as indefinite due to lack of clarity.
It is argued on page 9 that neither Severinsky nor Zeigler teaches a hybrid vehicle with a first motor generator that can propel the vehicle including an air conditioning compressor with the first motor generator selectively coupled between the internal combustion engine and the air conditioning compressor, wherein  in a first operation the first motor generator is directly coupled to and powered by the internal combustion engine and the air conditioning compressor is decoupled from the first motor generator, and in a second operation the air conditioner compressor is directly coupled to and powered by the first motor generator and the internal combustion engine is decoupled from the first motor generator.
It is true that Severinsky alone does not teach this combination of limitations. Severinsky alone also is not what is relied upon in the above rejection.
It is argued on page 10 that Severinsky teaches away from claim 1 by providing that the drive of the air conditioning compressor is powered by a separate electric motor powered by a battery bank.
Teaching something different is not the same as teaching away. If Severinsky alone disclosed the recited compressor, the rejection would be a 102, not a 103.
Furthermore,  the argument is moot in view of the above, new grounds of rejection, relying upon Mohrmann et al. to disclose a compressor which can be powered by either the engine or the motor-generator.
It is argued on page 10 that the relative positioning of the motor generator, internal combustion engine, air conditioning compressor, and second motor generator is not disclosed by Severinsky in view of Zeigler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niimi et al (US Patent Application Publication No. 2001/0005991) discloses a hybrid air conditioning system with belts and clutches connecting the internal combustion engine and compressor, the motor-generator and compressor, and the internal combustion engine and motor-generator. Tada et al (US Patent Application Publication No. 2003/0041603) explicitly discloses a compressor which can be driven by either engine or battery powered motor. Abe et al (US Patent Application Publication No. 2006/0047398) discloses a vehicle with the motor generator which powers the compressor being located between the compressor and the engine.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763